





FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE (“Fifth Amendment”) is made and entered into as of
the 29th day of July, 2016 by and between COPLEY PLACE ASSOCIATES, LLC, a
Delaware limited liability company (the “Landlord”), and WAYFAIR LLC, a Delaware
limited liability company (the “Tenant”).
Reference is made to the following:
A.That certain lease (“Original Lease”) dated as of April 18, 2013, by and
between Landlord and Tenant as amended by a First Amendment to Lease (“First
Amendment”) dated as of February 11, 2014 and a Second Amendment to Lease
(“Second Amendment”) dated as of October 24, 2014 and a Third Amendment to Lease
dated as of October 8, 2015 (“Third Amendment”) and a Fourth Amendment to Lease
dated as of February 3, 2016 (“Fourth Amendment”) as supplemented by a letter
agreement dated July 28, 2016 (the Fourth Amendment as so supplemented, the
“Supplemented Fourth Amendment”), by and between Landlord and Tenant (the
Original Lease as amended by the First Amendment, the Second Amendment, the
Third Amendment and the Supplemented Fourth Amendment is referred to herein as
the “Lease”) of space in the Office Section of the Building containing 881,660
rentable square feet, known as Copley Place, in Boston, Suffolk County,
Massachusetts consisting of approximately 380,994 rentable square feet of space
on the First, Second, Third, Fourth, Fifth, Sixth and Seventh Floors of Four
Copley Place and on the Second Floor and Third Floor of Three Copley Place and
on the First Floor, Third Floor, Fifth Floor, Sixth Floor and Seventh Floor of
One Copley Place (“Current Premises”); and
B.Landlord has available or will have available for lease additional space in
the Building, some of which will be subject to a right of first offer held by
Tenant under Article 43 of the Original Lease; and
C.Tenant has agreed to lease from Landlord such additional space in the Building
on the terms and conditions set forth below; and
D.Each capitalized term used in this Fifth Amendment without definition or
reference to a specific amendment to the Original Lease shall have the meaning
ascribed to such term in the Original Lease.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease and otherwise agree as follows:


1.Extension of Term of Lease; Options to Extend. The Term of the Lease shall be
extended to terminate on December 31, 2027 and the Termination Date under
Section 1.10 of the Lease shall be accordingly amended to such date. Tenant’s
options to extend the Term under Section 41 of the Lease shall remain in full
force and effect except that the right of extension must be exercised by thirty
(30) months prior to the end of the then Term rather than eighteen (18) months.
2.    Increase in Premises Demised under the Lease. The Current Premises shall
be increased by the addition thereto of the spaces (“Amendment 5 Expansion
Spaces”) described on Exhibit A attached hereto as of the respective Add to
Premises Dates set forth in Exhibit A hereto. The Amendment 5 Expansion Spaces,
which aggregate approximately 163,485 rentable square feet, are shown on plans
attached hereto as Exhibit B.
3.    Base Rent.


-1-
8740051.13

--------------------------------------------------------------------------------





A.
Base Rent for the Current Premises for the extension of the Term to December 31,
2027 is set forth on Exhibit C attached hereto and Section 1.11 of the Lease is
amended hereby.

B.
Base Rent for the Amendment 5 Expansion Spaces, and the date as which Base Rent
for the Amendment 5 Expansion Spaces commences, shall be as set forth on Exhibit
D. Effective as of the date Base Rent becomes payable for a portion of the
Amendment 5 Expansion Spaces, the Base Rent payable under Section 1.11 of the
Lease (as such section of the Original Lease has been amended to date) shall be
the sum of (i) the Base Rent otherwise payable under the Lease as amended by
Subsection 3A above and (ii) the increase in Base Rent, attributable to the
Amendment 5 Expansion Spaces set forth in Exhibit D.

4.    Proportionate Shares.
A.
Section 1.12 of the Lease is amended to read in its entirety:

1.12 Operating Expense
Base Year:
As to the Premises other than the Fifth Expansion Spaces, the Calendar Year
2014.
As to the Fifth Expansion Spaces, the Calendar Year 2016.
As to Amendment 5 Expansion Spaces, the Calendar Year 2018



B.
Section 1.14 of the Lease is amended to read in its entirety:

1.14 Tax Base Year:
As to the Premises other than the Fifth Expansion Spaces, the Calendar Year
2014.
As to the Fifth Expansion Spaces, the tax fiscal year July 1, 2016 to June 30,
2017.
As to Amendment 5 Expansion Spaces, the tax fiscal year July 1, 2017 to June 30,
2018.



C.
Section 1.16 of the Lease is amended to read in its entirety:

1.16 Tenant’s Proportionate
Tax Share:
33.25 % for the Premises (computed on the basis of 95% occupancy) consisting of
278,534 rentable square feet, exclusive of the Fifth Expansion Spaces.
11.22% for the Fifth Expansion Spaces (computed on the basis of 95% occupancy).
19.52% for the Amendment 5 Expansion Spaces.





-2-
8740051.13

--------------------------------------------------------------------------------





D.
Effective for periods from and after the Fifth Expansion Commencement Date,
Section 1.17 of the Lease is amended to read in its entirety:

1.17 Tenant’s Proportionate
Expense Share:
33.25% for the Premises (computed on the basis of 95% occupancy) consisting of
278,534 rentable square feet, exclusive of the Fifth Expansion Spaces.
11.22% for the Fifth Expansion Spaces Premises (computed on the basis of 95%
occupancy).
19.52% for the Amendment 5 Expansion Spaces



5.    Condition of Amendment 5 Expansion Spaces.
A.
The Amendment 5 Expansion Spaces are being delivered to Tenant as of the date
hereof in as-is, where-is condition (subject only to Landlord’s Contributions
(as defined in Subsection C below) to demolition and construction), except that
Landlord shall deliver the Amendment 5 Expansion Spaces broom-clean and free of
all occupants, furniture, debris and other personal property. Subject to the
foregoing, without limitation, Landlord shall have no responsibility for any
condition or construction within the Amendment 5 Expansion Spaces or for any
condition above the finished ceilings except with regard to utilities and
conduits serving premises other than the Premises, except that the foregoing
shall not relieve Landlord from its obligations to deliver the Premises with all
base Building systems operational at the Premises and to repair and maintain the
Building components described in Section 8.02 of the Original Lease (as the same
may be amended from time to time) in accordance with and subject to said Section
8.02 of the Original Lease (as the same may be amended from time to time).
Subject to the foregoing, the obligations of Landlord under Exhibit B-2 of the
Original Lease shall not be applicable to the Amendment 5 Expansion Spaces nor
shall Tenant have any right to any Allowance with respect to the Amendment 5
Expansion Spaces under Article 38 of the Original Lease (except as set forth in
Subsection C below). Tenant shall be responsible for the demolition of the
Amendment 5 Expansion Spaces and, subject only to Landlord’s Contributions, for
all construction therein and for installation of telecommunications, business
equipment and furniture (all of which shall be subject to the terms and
conditions of the Lease regarding Alterations as if the amendment 5 Expansion
Spaces were a part of the Premises) and all costs in connection therewith
including without limitation, electricity used incident to such demolition and
construction therein. Without limiting the generality of the foregoing, all work
necessary to prepare the Amendment 5 Expansion Spaces for Tenant’s occupancy
shall be performed at Tenant’s sole cost and expense, in accordance with the
applicable provisions of this Lease. Furthermore, if any alterations or
modifications to the Building are required under applicable Legal Requirements
by reason of the density of Tenant’s usage if in excess of ordinary
office-related use or the Alterations made by Tenant to the Amendment 5
Expansion Spaces which are not ordinary office leasehold improvements, the cost
of such Building modifications (including, without limitation, to bathrooms)
shall be paid by Tenant.

B.
Entry by Tenant for demolition and construction shall be at Tenant’s sole risk
and without material interference to any work then being performed in the
Building by Landlord or to any work then being performed by other tenants in
space occupied by such tenants, and all of the covenants and conditions of the
Lease as amended hereby shall be binding upon the parties hereto with respect to
such whole or part of the Amendment 5 Expansion



-3-
8740051.13

--------------------------------------------------------------------------------





Spaces as if the same were then a part of the Premises except that Tenant shall
have no obligation to pay Base Rent or Additional Rent with respect to Operating
Expenses or with respect to Taxes attributable to the Amendment 5 Expansion
Spaces, except as set forth in Section 3 and Section 4 of this Fifth Amendment.
Tenant shall pay for electricity used by Tenant with respect to the Amendment 5
Expansion Spaces following commencement of demolition based upon Landlord’s
good-faith, reasonable determination of the usage using sampling meters.
C.
Landlord shall contribute to the cost of Tenant’s demolition and improvements to
the Amendment 5 Expansion Spaces, an amount equal to Ten Dollars ($10.00) per
rentable square foot of the Amendment 5 Expansion Spaces or $1,634,850.00
(“Landlord’s Contribution”). Payment of Landlord’s Improvement Contribution
shall be subject to the procedures of Article 38 of the Original Lease except
that (a) “Allowance” under Article 38 shall mean the amount of the Landlord’s
Contribution, (b) “Initial Alterations” shall mean the Alterations to the
Amendment 5 Expansion Spaces, (c) the date of June 15, 2015 shall be replaced
with June 30, 2017. Tenant shall not be required to pay Landlord for the use of
elevators and hoists during and with respect to the making of Alterations to the
Amendment 5 Expansion Spaces.

D.
Solely for the purpose of determining Tenant’s obligations with respect to
restoration of the Premises at the end of the Term, all Alterations made by
Tenant to initially prepare the Amendment 5 Expansion Spaces shall be deemed
“Initial Alterations”; accordingly, Tenant shall not be required to remove or
restore any of such Alterations (or Alterations that were comparable
replacements thereof) whether or not the same are Specialty Alterations. Tenant
shall not be required to pay Landlord for the use of elevators and hoists during
the making of initial Alterations to the Amendment 5 Expansion Spaces.

6.    Letter of Credit. Tenant agrees, on or before ten (10) days following the
date hereof to increase the Letter of Credit Amount to $4,700,000.00 and, on or
before January 1, 2017, to increase the Letter of Credit Amount to
$5,496,000.00. Section 1.21 of the Lease is hereby amended accordingly.
7.    Potential Expansion Space.
A.
Landlord anticipates that approximately 100,698 rentable square feet of space in
the Building “Potential Expansion Space”), currently leased to a single tenant,
will become available for lease on or about January 1, 2018. Landlord agrees
that if Tenant notifies Landlord not later than January 1, 2017, that it desires
to lease such space, Landlord shall lease such space to Tenant as of the last to
occur of (a) January 1, 2018 and the date on which the current tenant of the
space vacates the Potential Expansion Space. The Potential Expansion Space will
be leased on all of the terms and conditions of the Amendment 5 Expansion Spaces
(commencing on the date the Potential Expansion Space is delivered to Tenant)
except that the Rent for the Potential Expansion Space shall not commence until
four (4) months following the date of delivery of all of the Potential Expansion
Space to Tenant. The Potential Expansion Space is described on Exhibit E
attached hereto.

B.
If Tenant exercises the expansion option under Subsection A, Landlord shall
prepare an amendment (an “Expansion Amendment”) adding the applicable expansion
space to the Premises on the terms set forth above and reflecting the changes in
the Base Rent, Rentable Square Footage of the Premises, Tenant’s Proportionate
Share of Taxes and Tenant’s Proportionate Share of Expenses and other
appropriate terms. Without limiting the generality of the foregoing, the
associated Landlord contribution with respect to the Potential Expansion Space
shall be at Ten Dollars ($10.00) per rentable square foot of the Potential
Expansion Space and the Letter of Credit Amount will increase by $608,000.00



-4-
8740051.13

--------------------------------------------------------------------------------





in the event of exercise of the expansion option. The increased letter of credit
shall be delivered not later than January 1, 2018. A copy of the Expansion
Amendment shall be sent to Tenant and, subject to Landlord and Tenant agreeing
upon the final form to reasonably reflect the amendment terms contemplated
herein, Tenant shall execute and return the Expansion Amendment to Landlord
within thirty (30) days thereafter, and Landlord shall promptly thereafter
deliver a copy thereof executed by Landlord to Tenant, but an otherwise valid
exercise of an expansion option shall be fully effective, whether or not an
Expansion Amendment is executed.
8.    Termination of Existing ROFO Rights. Tenant’s currently existing rights of
first offer under Article 43 of the Lease are of no further force or effect.
Such termination of Article 43 rights shall not affect the rights of first offer
granted in Section 9 of this Fifth Amendment.
9.    Fifth Amendment Right of First Offer. Tenant shall have a continuing right
of first offer with respect to any space that becomes Available (as hereinafter
described) from time to time in the Office Section prior to the date that it
thirty (30) months before the end of the then Term (the initial term as the same
may be extended) of this Lease as amended, on the following terms and
conditions:
A.
Right. If, during the Term, Landlord determines (in Landlord’s sole judgment)
from time to time that any space in the Office Section (including without
limitation the Potential Expansion Space, if Tenant did not exercise its option
with respect thereto, or any part thereof) will be, or is then, leasable to a
third party and Landlord is prepared to enter into a lease to a specific third
party on terms set forth in the most recent response to a request for a proposal
from, or other exchange with, such third party (such space, except as set forth
in the provisos below, is referred to herein as “Available”), Landlord shall
(subject to the provisos set forth below) offer to lease such space (“Offering
Space”) to Tenant (such offer on terms consistent with the provisos below, the
“Advice”), such lease to commence as of the date on which the Landlord is
prepared to deliver such space; provided, however,

i.
In the event Tenant accepts such offer and the Offering Space will become a part
of the Premises by December 31, 2018, the Offering Space will be added to the
then Premises under the Lease as amended on the same terms and conditions as the
Amendment 5 Expansion Premises are added to the Premises under this Fifth
Amendment and otherwise on all of the terms and conditions of the Lease as the
same may be amended from time to time. For purposes of certainty, and without
limitation, the then monthly Base Rent applicable to the Amendment 5 Expansion
Premises, the per square foot Landlord’s contribution (prorated to reflect the
reduction in term from a term commencing January 1, 2017), the Operating Expense
Base Year and the Tax Base Year, the term and the condition of the Offering
Space at delivery and the increase in the letter of credit shall be as
contemplated with respect to the Amendment 5 Expansion Premises.

ii.
In the event Tenant accepts such offer and the Offering Space will become a part
of the Premises after December 31, 2018, the Offering Space shall be leased to
Tenant at Prevailing Market Rent (as hereinafter defined) and otherwise on all
of the terms and conditions of the Lease as the same may be amended from time to
time, except as otherwise set forth in the Advice as terms under which Landlord
would be leasing to a third party, and except that there shall be no extension
or expansion options, no rights of first offer and no allowance or contribution
except as otherwise so set forth in the Advice to reflect the terms offered or
to be offered to the third party) or as a factor in determining the Prevailing
Market Rent; provided, however, Tenant shall be entitled to an increase in
parking rights as set forth in Article 37 of the Lease as amended.



-5-
8740051.13

--------------------------------------------------------------------------------





iii.
In the event Tenant does not timely exercise the right to Offering Space,
Landlord shall have a period of six (6) months to enter into a lease of the
Offering Space with a third party before Tenant’s rights with respect to such
Offering Space are again in effect.

iv.
As to any space which Landlord leases to a third party by reason of Tenant
having not exercised rights to lease such space under clause iii of this Section
9A, Landlord may effect renewals and extensions of the lease of space to such
tenants, without such action triggering any right of Tenant to lease such space
hereunder but only if such third party tenant had a right of extension or
renewal under the lease or amendment thereof entered into after Tenant
determined not to exercise the right to the space as Offering Space (which may
occur with respect to the original lease to the third party or as a result of a
proposed amendment of the lease to the third party). For purposes of clarity, if
a third party enters into a lease of Offering Space after Tenant has failed to
exercise its right of first offer with respect thereto and such third party
lease (and the Advice to Tenant) contained a renewal option or a right of
extension, Landlord may enter into a renewal with such third party or an
extension of the lease with such third party on such terms as Landlord and such
third party may negotiate even if not consistent with the rights of the third
party to renewal or extension under the existing third party lease. Furthermore,
if such third party has no such rights under its lease, but Landlord then offers
the space to Tenant consistent with the right of first offer hereunder and
Tenant elects not to exercise its right of first offer with respect to such
space, Landlord may renew or extend the lease to the third party or to any other
third party and in any case the space will again be subject to Tenant’s right of
first offer at the expiration of the term of the new or extended lease, subject
to the right of Landlord to renew or extend if the new lease or the extended or
renewed lease then has a right of renewal or extension.

v.
Tenant shall have no right to an Advice with respect to the space currently
leased to the Canadian Consulate (comprising 12,778 rentable square feet in
Tower 3) or the German Consulate (comprising 12,574 rentable square feet in
Tower 3) or to the space currently occupied by the Landlord as a management
office, comprising 5,911 rentable square feet in Tower 3. Any renewal by the
current tenants of such spaces shall not be subject to a prior right to lease by
Tenant pursuant to the right of first offer.

vi.
Tenant may lease Offering Space that is subject to an Advice in its entirety
only, under the applicable terms described below, by delivering written notice
of exercise to Landlord (the "Notice of Exercise") within five (5) business days
from the date of such offer set forth in the Advice, time being of the essence.
In any event, Tenant’s delivery of a Notice of Exercise shall be deemed to be
the irrevocable exercise by Tenant of its right of first offer subject to and in
accordance with the provisions of this Section 9.

vii.
Notwithstanding the foregoing, Tenant shall have no such right of first offer
and Landlord need not provide Tenant with an Advice, if:

a.
A material default is then continuing at the time that Landlord would otherwise
deliver the Advice; or

b.
Tenant herein named (or a transferee pursuant to a Related Party Transfer, as
defined in Article 17 of the Lease) is not in occupancy of at least 70% of the
rentable square feet leased by Tenant at the time



-6-
8740051.13

--------------------------------------------------------------------------------





Landlord would otherwise deliver the Advice (but a failure to meet the occupancy
requirement shall not release Landlord from the obligation to provide an Advice
for a subsequent proposed transaction if Tenant meets the occupancy requirement
at the time such subsequent Advice is to be provided; or
c.
This Lease has been assigned (other than pursuant to a Related Party Transfer)
prior to the date Landlord would otherwise deliver the Advice.

B.
Definition of Prevailing Market Rent. “Prevailing Market Rent” for purposes of
this Section 9 shall mean the rent (base rent and additional rent adjusted, if
necessary, to reflect the base years to be used for the applicable period) per
rentable square foot for similar office space in the Building and in comparable
buildings as reasonably located in the City of Boston (i) taking into account
(a) any difference in the base years between the Offering Space and the compared
space for measurement of additional rent on account of taxes and expenses, (b)
the magnitude of any free rent or buildout allowance included in rent for the
compared space, (c) length of lease, (d) building amenities in the respective
buildings, (e) the location and floor levels of the Offering Space and the
compared space, (f) services provided in the respective buildings, (g) surrender
rights, if any, in the compared space (h) parking rights and obligations, (i)
free rent, tenant allowances or other concessions in the compared space and (j)
all other relevant market factors and (iii) taking into account the brokerage
commissions, if any, to be paid in connection with the leasing the respective
spaces.

C.
Determination of Prevailing Market Rent. Within thirty (30) days after
Landlord’s receipt of the Notice of Exercise, Landlord shall provide Tenant with
its good faith estimate of the Prevailing Market Rent. If, within thirty (30)
days after Tenant’s receipt of Landlord’s estimate, Tenant shall not have
notified Landlord of its objection to Landlord’s estimate and of Tenant’s
estimate of Prevailing Market Rent, the estimate of Prevailing Market Rent
quoted by Landlord shall be deemed to be the Prevailing Market Rent for the
Offering Space. If Tenant so notifies Landlord of its objection, the parties
shall discuss the matter in good faith for thirty (30) days after Tenant’s
objection notice. If within such thirty (30) day period the parties have not
agreed on the Prevailing Market Rent rate in writing, then Landlord and Tenant
shall, during the ensuing fifteen (15) days, attempt to agree on an arbitrator
not affiliated with either party (and if they are unable to do so, either party
may request that the President of the American Arbitration Association in Boston
choose an arbitrator, as promptly as possible, meeting the criteria set forth
below; provided, however, the parties shall have the right during the ten (10)
day period following the end of the fifteen (15) day period to submit the names
of not more than two (2) potential arbitrators meeting the said criteria and if
the parties or either of them makes such a submission, the choice of the
President of the American Arbitration Association shall be made from the
arbitrators so submitted). Such arbitrator shall have a period of thirty (30)
days to determine which of Landlord’s estimate of Prevailing Market Rent or
Tenant’s estimate of Prevailing Market Rent hereunder more closely corresponds
to the Prevailing Market Rent and the estimate of Prevailing Market Rent which
more closely corresponds to the arbitrator’s estimate of Prevailing Market Rent
shall be the Prevailing Market Rent for purposes hereof with respect to the
subject Offering Space and the determination shall be binding upon the parties.
The arbitrator must choose either the Prevailing Market Rent estimate submitted
by Landlord or the Prevailing Market Rent Estimate submitted by Tenant. Such
arbitrator shall have at least ten (10) years’ experience in the valuation and
appraisal of first-class office rents for real estate in the City of Boston, be
experienced with leasing transactions exceeding 100,000 square feet within the
downtown Boston area, and have no then contractual relationship with either



-7-
8740051.13

--------------------------------------------------------------------------------





Landlord or Tenant. The expenses of the arbitrator shall be borne equally by the
Landlord and the Tenant.
E.
Condition of Offering Space. Offering Space (including improvements therein)
with respect to which Tenant has timely exercised its right to add the same to
the Premises shall be delivered to Tenant broom-clean and free of occupants and
personal property with all Building Systems servicing the Offering Space
providing good working order service to the Offering Space, but otherwise in its
condition and as-built configuration existing on the earlier of the date Tenant
takes possession of the Offering Space or as of the date the term for such
Offering Space commences. If Landlord is delayed delivering possession of the
Offering Space due to the holdover or unlawful possession of the Offering Space
by any party, or otherwise, Landlord shall use reasonable efforts to obtain
possession of the Offering Space, and the commencement of the term for the
Offering Space and Tenant’s obligation to pay Rent for such Offering Space shall
be postponed until the date Landlord delivers possession of the Offering Space
to Tenant free from occupancy by any party and otherwise in the condition
required hereunder and the scheduled rent commencement date occurs. If Landlord
is unable to deliver the Offering Space by the date which is ninety (90) days
following the commencement date set forth in the applicable Advice, Tenant shall
have the right to withdraw its notice to add the Offering Space to the Premises
at any time thereafter, but only prior to delivery of such Offering Space in the
condition required hereunder, by thirty (30) days’ notice to Landlord of such
withdrawal; provided, however, such notice of withdrawal shall be of no force or
effect if, prior to the end of such thirty (30) days, Landlord delivers the
Offering Space to Tenant in the condition required hereunder.

F.
Amendment to Incorporate ROFO Space. If Tenant exercises a right of first offer
hereunder, Landlord shall prepare an amendment to the Lease as then amended on
the terms contemplated in this Section 9 and reflecting the Base Rent, Rentable
Square Footage of the Premises, Tenant’s Proportionate Share of Taxes and
Tenant’s Proportionate Share of Expenses and other appropriate terms as
contemplated hereby. A copy of such amendment shall be sent to Tenant and,
subject to Landlord and Tenant agreeing upon the final form to reasonably
reflect the amendment terms contemplated herein, Tenant shall execute and return
the amendment to Landlord within thirty (30) days thereafter, and Landlord shall
promptly thereafter deliver a copy thereof executed by Landlord to Tenant, but
an otherwise valid exercise of a right of first offer shall be fully effective,
whether or not an amendment is executed.

10.    Signage; Security Desk. Article 32.X of the Lease is hereby deleted and
the following inserted in lieu thereof:
32.X.    Signage and Security Desk. Landlord hereby consents to Tenant placing
signage on the exterior of the Premises at Tenant’s entrance doors, at Tenant’s
sole cost and expense, in accordance with Landlord’s reasonable rules with
respect thereto and Tenant may, at its option, at Landlord’s sole cost and
expense, have its name on the electronic Building directory provided for tenants
in the Sky Lobby of the Building as well as elevator lobby signage, consistent
in quality and aesthetics with other elevator lobby signage in the Building, in
each floor elevator lobby serving the Premises.
Subject to Tenant obtaining, at Tenant’s sole cost and expense, any necessary
approvals from the City of Boston and subject to Landlord’s approval, not to be
unreasonably withheld, conditioned or delayed, of design, color(s), materials
and specific location, Tenant may, in addition, install, maintain and replace,
at Tenant’s sole cost and expense, the following signage:
1.    So long as Tenant occupies not less than 70% of the Premises leased to
Tenant on January 1, 2017, Tenant shall have the right to signage at Mall Level
One at the new elevator


-8-
8740051.13

--------------------------------------------------------------------------------





vestibule entrance, such signage to be of a size and of materials selected by
Tenant consistent with the Building signage and elevator vestibule finishes and
in a location within the vestibule approved by Landlord. Landlord’s approval of
the size and materials and of location shall not be unreasonably withheld,
conditioned or delayed; provided, however, it shall be reasonable for Landlord
to withhold its approval to a sign of a size or of materials which Landlord
reasonably determines are not consistent with the aesthetics of the vestibule or
for Landlord to withhold its approval of a location which Landlord reasonably
determines affects either the aesthetics of the vestibule or Landlord’s ability
to provide vestibule signage to other occupants of the Office Section.
2.    So long as Tenant is the occupant of 70% of the rentable square footage
attributed by Landlord to a Tower and Tenant occupies the first floor of such
Tower, Tenant shall have the right to a sign at the entrance to such Tower from
the Sky Lobby with the name and/or logo of the original Tenant or of a
transferee pursuant to a Related Party Transfer, or, so long as such
installation shall not result in a breach by Landlord of its obligations under
any then existing lease of space in the Property, of a transferee to which
Landlord has consented; to be located above or next to signage identifying such
Tower in the Sky Lobby and sized consistent with new or existing Building
Standard Tower identification signage (which presently exists on Tower entrance
doors). Tenant shall be responsible for the cost of all maintenance associated
with its Tower signage and any necessary replacement thereof, as well as for the
cost of removal from the Building and the repair of any material damage caused
by such removal at the earlier to occur of the date on which Tenant no longer
has a right to such signage or the termination of the Term (such obligation to
survive the termination of the Term).
3.    Unless an Event of Default has occurred in payment of Base Rent or
Additional Rent under the Lease as amended and Tenant does not cure such Event
of Default within ten (10) business days after Special Notice (hereinafter
defined) thereof from Landlord, but only so long as Tenant occupies not less
than 70% of the Premises leased to Tenant on January 1, 2017, Tenant shall have
the right to exterior Building signage, including the Wayfair logo with pinwheel
graphics or any rebranding thereof from time to time, in a location, and of a
size and shape, mutually agreeable to Landlord and Tenant; provided, however,
all permitting and interactions with the Boston Redevelopment Authority with
respect to such signage, whether by way of submissions or meetings or otherwise,
shall be coordinated and managed by Landlord, or with respect to any legal
matters or procedures, Landlord’s counsel, whose reasonable legal fees and
related reasonable disbursements shall be reimbursed to Landlord as Additional
Rent under the Lease. Landlord shall have the sole right to the final
determination, made in Landlord’s reasonable judgment, regarding the size,
shape, materials and colors of exterior signage as well as location; provided
that Landlord’s determinations shall in good faith take into account the intent
of the parties that Tenant’s exterior signage provide Tenant with meaningful and
reasonably prominent identification of the Building with Tenant’s occupancy.
Tenant shall, in connection with its discussions with Landlord regarding the
parameters of Tenant’s exterior signage, provide, at Tenant’s sole cost and
expense, drawings of its proposals showing all dimensions, materials and colors
and the method by which such signage will be affixed to the Building. Tenant
shall be responsible for the cost of all maintenance associated with its
exterior signage and any necessary replacement thereof, as well as for the cost
of removal from the Building exterior and the repair of any material damage
caused by such removal at the earlier to occur of the date on which Tenant no
longer has a right to such signage or the termination of the Term (such
obligation to survive the termination of the Term). “Special Notice” shall mean
written notice from Landlord or its designee to Tenant sent in accordance with
the notice provisions of the Lease as amended specifying that Landlord intends
to terminate Tenant’s signage rights under Section 32.X.3 of the Lease as
amended if Tenant fails to cure such event of default within ten (10) business
days following the effective date of notice under the Lease.


-9-
8740051.13

--------------------------------------------------------------------------------





4.    After the installation of the new elevators for the Office Section,
Landlord and Tenant will in good faith collaborate on the design, layout, and
location of prominent signage on the Office Section security desk and on the
location of such security desk, on the level of Tenant’s reception presence and
requirements for visitor escort by Tenant from the security desk to the
Premises. The results of such collaboration shall be taken into account by
Landlord in Landlord’s good faith determination of design, layout and location
of the desk and Tenant’s signage and the level of Tenant’s reception area
presence, all of which shall be detailed in an amendment to the Lease as then
amended.
For purposes of clauses 1, 2 and 3 of this Article 32.X, (i) until September 30,
2018, the end of the current term of the sublease from Tenant to InsightSquared,
Inc., dated June 11, 2015, or the earlier termination of such sublease, space
subject to such sublease occupied by InsightSquared, Inc., shall be deemed to be
occupied by Tenant, (ii) except as otherwise provided in clause (i) hereof,
Tenant shall not be deemed to be in occupancy of space it has subleased to a
third party that is not an affiliate of Tenant, and (iii) Tenant shall otherwise
be deemed to be in occupancy of space whether or not Tenant has improved such
space or is conducting business therein. For purposes of the foregoing, a third
party shall be an affiliate of Tenant if such third party controls, is
controlled by or is under common control with the Tenant.
Exhibit F attached hereto sets forth two general locations for Tenant’s exterior
signage which are acceptable to Landlord subject to the provisions of Article
32.X of the Lease as amended hereby.
11.    Brokerage. Tenant represents that Tenant has dealt with (and only with)
Transwestern/RBJ as broker in connection with this Fifth Amendment, and that
insofar as Tenant knows, no other broker negotiated this Fifth Amendment or is
entitled to any commission in connection therewith. Tenant agrees to indemnify,
defend and hold harmless Landlord its employees and agents from and against any
claims made by any broker or finder other than the broker described above for a
commission or fee in connection with this Fifth Amendment or any sublease
hereunder (but nothing herein shall be construed as permitting any such
sublease) provided that Landlord has not in fact retained such broker or finder.
Landlord agrees to indemnify, defend and hold harmless Tenant, its employees and
agents from and against any claims made by any broker or finder named above or
any other broker claiming to have earned a commission or fee in connection with
this Fifth Amendment, provided Tenant has not in fact retained such broker or
finder. In addition, Landlord shall pay the fees of Transwestern/RBJ with
respect to this Fifth Amendment in accordance with a separate agreement with
such broker.
12.    Parking. For periods from and after the date hereof, Article 37 of the
Original Lease shall read in its entirety as follows:
“Tenant shall have the right during the Term to use up to twenty-five (25)
non-reserved parking spaces in the garage located within and serving the
Property (“Copley Garage”) and up to seventy-six (76) non-reserved parking
spaces in the garage in the property adjacent to the Building and located on
Dartmouth Street (“Dartmouth Street Garage”); provided, however, for every
additional 3,500 rentable square feet of space incorporated in the Premises by
reason of the addition to the Premises of the Amendment 5 Expansion Spaces or
the Potential Expansion Space or by reason of the exercise of a right of first
offer, Tenant will be entitled to use (subject to the notification to Landlord
set forth below) from and after the date of such addition, at the monthly rate
and on the same terms as other spaces used by Tenant therein, one additional
non-reserved parking space in the Dartmouth Street Garage. Tenant shall, by
September 1 of each year, notify Landlord of the number of spaces, up to the
maximum number to which Tenant is then entitled, that Tenant will in fact use
during the following calendar year; and Tenant shall have the right to use, and
shall be responsible to pay, during such following calendar year for such spaces
at the prevailing monthly rate therefor generally charged to Office Section
tenants by the operator of the respective garage from time to time. In the event
Tenant becomes entitled to additional spaces by reason of the addition of leased
space to the Premises, Tenant may notify the Landlord (i) as to the number of
such additional spaces Tenant will require for the balance of the then calendar
year no later than the commencement date of the term for the additional leased
space and (ii) as to the number of such additional spaces Tenant will require
for the next succeeding calendar year no later than the earlier of (a) such
commencement date and (b)


-10-
8740051.13

--------------------------------------------------------------------------------





September 1 of the year in which such commencement date occurs. Tenant will then
be obligated to pay Landlord (or the garage operator, as Landlord shall direct)
for the additional spaces so committed at the appropriate rate for such periods.
In the event Tenant fails to notify Landlord as to its commitment for the next
succeeding calendar year by the specified date for such notification, time being
of the essence, the then current calendar year commitment shall be applicable to
the next succeeding calendar year. To the extent Tenant does not commit to use
(and pay for), in a given calendar year, the maximum number of spaces to which
Tenant is entitled hereunder, Tenant shall not have the right to use such spaces
during such succeeding calendar year, but Tenant shall again have the election
to increase (up to the maximum) or decrease the number of spaces to which it
commits for a calendar year during the Term by giving the appropriate notice by
September 1 of the calendar year prior to the calendar year for which the
election is to take effect. Notwithstanding the assignment of any spaces to the
Dartmouth Street Garage, Landlord shall have the right to designate all or any
of such spaces to be for parking in the Copley Garage (at the rates payable
therein from time to time). Although payment for the number of spaces so
committed shall be payable to the operator of the parking garage, the obligation
to make such payment shall be an obligation to pay Additional Rent under the
Lease.
13.    Miscellaneous.
A.
This Fifth Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Fifth Amendment or the Lease as amended hereby.
Exhibits attached hereto are incorporated herein by reference.

B.
Landlord and Tenant hereby agree to execute, acknowledge and deliver, in
recordable form, an amended notice of the Lease to reflect all of the Premises
leased by Tenant under the Lease, consistent with the provisions of
Massachusetts General Laws, Chapter 183, Section 4. Landlord represents and
warrants to Tenant that as of the date of Landlord’s execution of this Fifth
Amendment, there is no mortgage on the Building or the Property. Landlord shall
request and use reasonable efforts to obtain from the DOT a recognition
agreement with respect to this Fifth Amendment consistent with the provisions of
the last paragraph of Article 21 of the Lease.

C.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

D.
In the case of any inconsistency between the provisions of the Lease and this
Fifth Amendment, the provisions of this Fifth Amendment shall govern and
control.

E.
Submission of this Fifth Amendment by Landlord is not an offer to enter into
this Fifth Amendment, but rather is a solicitation for such an offer by Tenant.
Neither party shall be bound by this Fifth Amendment until such party has
executed and delivered the same to the other party.

[Signatures appear on the next succeeding page]


-11-
8740051.13

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Landlord and Tenant have caused this document to be executed
under seal as of the date first above written.


LANDLORD:
COPLEY PLACE ASSOCIATES, LLC, a Delaware limited liability company
By:
SPG COPLEY ASSOCIATES, LLC, a Delaware limited liability company,
managing member



By: /s/ David J. Contis
David J. Contis
hereunto duly authorized


TENANT:
WAYFAIR LLC


By: /s/ Enrique Colbert
Its: General Counsel and not individually
hereunto duly authorized






-12-
8740051.13

--------------------------------------------------------------------------------






Exhibit A
Amendment 5 Expansion Spaces


TOWER
FLOOR
RENTABLE SQUARE FOOTAGE
ADD TO PREMISES DATE
One
1
33,633
On Execution and Delivery Hereof
Two
5
27,853
January 1, 2017
Two
6
28,737
January 1, 2017
Two
7
18,481
January 1, 2017
Three
5
19,862
January 1, 2017
Three
6
34,919
January 1, 2017









Exhibit A-1-
8740051.13

--------------------------------------------------------------------------------






Exhibit B
Floor Plans of Amendment 5 Expansion Spaces


fifthamendmenttowayfa_image1.jpg [fifthamendmenttowayfa_image1.jpg]


Exhibit B-1-
8740051.13

--------------------------------------------------------------------------------





fifthamendmenttowayfa_image2.jpg [fifthamendmenttowayfa_image2.jpg]


Exhibit B-2-
8740051.13

--------------------------------------------------------------------------------





fifthamendmenttowayfa_image3.jpg [fifthamendmenttowayfa_image3.jpg]


Exhibit B-3-
8740051.13

--------------------------------------------------------------------------------





fifthamendmenttowayfa_image4.jpg [fifthamendmenttowayfa_image4.jpg]


Exhibit B-4-
8740051.13

--------------------------------------------------------------------------------





fifthamendmenttowayfa_image5.jpg [fifthamendmenttowayfa_image5.jpg]


Exhibit B-5-
8740051.13

--------------------------------------------------------------------------------





fifthamendmenttowayfa_image6.jpg [fifthamendmenttowayfa_image6.jpg]




Exhibit B-6-
8740051.13

--------------------------------------------------------------------------------






Exhibit C
Current Premises Base Rent for the Period July, 2025 through December 31, 2017


Period
Annual Base Rent per Rentable Square Foot
Annual Base Rent
Monthly Installment of Annual Base Rent
July 1, 2025-June 30, 2026
$45.25
$17,239,978.50
$1,436,664.88
July 1, 2026-June 30, 2027
$46.25
$17,620,972.50
$1,468,414.38
July 1, 2027-December 31, 2027
$47.25
$18,001,966.50
$1,500,163.88







Exhibit C -1-
8740051.13

--------------------------------------------------------------------------------






Exhibit D
Expansion Space Base Rent


Period
Annual Base Rent
Per Rentable
Square Foot
Annual
Base Rent
Monthly
Installment of
Annual
Base Rent (proportionately for any partial month
January 1, 2017 through June 30, 2017
$36.25
None
None
July 1, 2017 through August 31, 2017
$37.25
None
None
September 1, 2017 through February 28, 2018, based on 63,485 rsf
$37.25
$2,364,816.25
$197,068.02
March 1, 2018 through March 30, 2018, based on 113,485 rsf
$37.25
$4,227,316.25
$352,276.35
April 1, 2018 through June 30, 2018, based on 163,485 rsf
$37.25
$6,089,816.25
$507,484.69
July 1, 2018 through June 30, 2019, based on 163,485 rsf
$38.25
$6,253,301.25
$521,108.44
July 1, 2019 through June 30, 2020, based on 163,485 rsf
$39.25
$6,416,786.25
$534,732.19
July 1, 2020 through June 30, 2021, based on 163,485 rsf
$40.25
$6,580,271.25
$548,355.94
July 1, 2021 through June 30, 2022, based on 163,485 rsf
$41.25
$6,743,756.25
$561,979.69
July 1, 2022 through June 30, 2023, based on 163,485 rsf
$42.25
$6,907,241.25
$575,603.44
July 1, 2023 through June 30, 2024, based on 163,485 rsf
$43.25
$7,070,726.25
$589,227.19
July 1, 2024 through June 30, 2025, based on 163,485 rsf
$44.25
$7,234,211.25
$602,850.94
July 1, 2025 through June 30, 2026, based on 163,485 rsf
$45.25
$7,397,696.25
$616,474.69



Exhibit D
8740051.13

--------------------------------------------------------------------------------





Period
Annual Base Rent
Per Rentable
Square Foot
Annual
Base Rent
Monthly
Installment of
Annual
Base Rent (proportionately for any partial month
July 1, 2026 through June 30, 2027, based on 163,485 rsf
$46.25
$7,561,181.25
630,098,44
July 1, 2027 through December 31, 2027, based on 163,485 rsf
$47.25
$7,724,666.25
$643,722.19





Notwithstanding the foregoing, if Landlord is unable to deliver the portion of
the Amendment 5 Expansion Spaces to be delivered on January 1, 2017 by reason of
the holdover by the existing tenant thereof, the Base Rent and Additional Rent
on account of Taxes and Expenses otherwise payable commencing September 1, 2017,
shall be abated proportionately for the number of days that elapse between
January 1, 2017 and the date on which such Amendment 5 Expansion Spaces are in
fact delivered to Tenant.


Exhibit D
8740051.13

--------------------------------------------------------------------------------






Exhibit E
Potential Expansion Space


Tower
Floor
Rentable Square Feet
One
2
39,414
One
6
3,881
Two
2
29,573
Two
3
27,830





Exhibit E -1-
8740051.13

--------------------------------------------------------------------------------






Exhibit F
Acceptable Exterior Signage Locations


fifthamendmenttowayfa_image7.jpg [fifthamendmenttowayfa_image7.jpg]


Exterior Signage, subject to the provisions of the Fifth Amendment to Lease may
be located in the two locations on the exterior walls of the Building,
respectively designated as 1 and 2 on the above drawing.




Exhibit F -1-
8740051.13